UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON , D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-23367 BIRNER DENTAL MANAGEMENT SERVICES, INC. (Exact name of registrant as specified in its charter) COLORADO 84-1307044 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3801 EAST FLORIDA AVENUE, SUITE 508 DENVER, COLORADO 80210 (Address of principal executive offices) (Zip Code) (303) 691-0680 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer[ ]Accelerated filer[ ] Non-accelerated filer[X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding as of November 10, 2007 Common Stock, without par value 2,025,598 Explanatory Note In accordance with Rule 12b-15 under the Securities Exchange Act of 1934, as amended, the Company is filing this Form 10-Q/A for the quarter ended September 30, 2007 to make typographical corrections to the "Total" column of the contractual obligations table that appears on page 22 of the Form 10-Q originally filed on November 13, 2007. Other typographical and formatting errorswere also corrected in this Form 10-Q/A. There have been no changes from the original Form 10-Q other than as described above.
